Citation Nr: 0318668	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  01-10 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability rating for 
degenerative disc disease, L5-S1, postoperative, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from July 1948 to 
March 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the above claim.  


FINDING OF FACT

The veteran's service-connected lumbar spine disorder is 
manifested by subjective complaints of constant pain, 
moderate limitation of motion, painful motion, and abnormal 
neurological findings, to include radiculopathy and absent 
ankle jerk, resulting in at least moderate functional 
impairment. 


CONCLUSION OF LAW

The criteria for a 60 percent disability rating, and no 
higher, for degenerative disc disease, L4-5, postoperative, 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (2002), and as amended by 67 Fed. 
Reg. 54,345 (Aug. 22, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service-connected back disorder has been 
evaluated as 40 percent disabling since November 1985.  He 
filed a claim for an increase in July 2000, arguing that his 
condition had worsened.  

The Board has reviewed all the evidence in this case, with an 
emphasis on the more recent evidence, consisting of VA 
examination reports dated in 1997 and 2000 and VA records for 
outpatient treatment received over the past few years.  The 
Board will summarize the relevant evidence where appropriate.

A claim must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. §§ 4.1, 4.41 (2002); Peyton 
v. Derwinski, 1 Vet. App. 282, 287 (1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (2002).  Since the issue in this case is entitlement 
to an increased rating, the present level of the disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (2002).

It is the Board's responsibility to evaluate the credibility 
and probative value of proffered evidence in relation to the 
record in its whole.  See, e.g., Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Guimond v. Brown, 6 Vet. App. 69, 72 (1993).  
The Board must account for the evidence that it finds 
persuasive or unpersuasive and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  

The veteran's service-connected lumbar spine disability is 
rated under Diagnostic Code 5293.  The current 40 percent 
rating is warranted for intervertebral disc syndrome that is 
severely disabling with recurring attacks and intermittent 
relief.  The maximum schedular rating of 60 percent is 
assigned for intervertebral disc disease which is pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief.  See 38 
C.F.R. 4.71a, Diagnostic Code 5293 (2002).  A precedent 
opinion of VA's Office of General Counsel, VAOPGCPREC 36-97 
(1997), held that Diagnostic Code 5293 involves loss of range 
of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.

The current severity of the veteran's lumbar spine disorder 
is debatable.  On the one hand, the VA treatment records show 
numerous complaints of constant back pain, not relieved with 
prescription pain medication, but those records are devoid of 
any pertinent objective findings.  At other times, the 
veteran states the pain is intermittent, or he denies having 
pain.  There was a notation in April 2001 that the veteran 
was clearly in pain, and examination showed pain to palpation 
of the lumbar spine muscles.

The VA examiner who conducted the September 2000 examination 
reviewed the most recent volume of the veteran's medical 
records and noted the history of the veteran's back disorder, 
to include recent increased back pain, especially with 
physical activity.  The examiner noted that August 2000 x-
rays showed disc space narrowing with osteophytes.  The 
impression was degenerative disease of the lumbar spine, most 
severe at the L4 and L5-S1 discs and in the facet joint of 
L3-4.  Examination showed the veteran moved very slowly and 
used a cane for ambulation.  Gait was antalgic.  There was no 
tenderness to palpation of the lumbar spine muscles.  Forward 
flexion was to 60 degrees, extension was to 15 degrees, and 
lateral bending was to 20 degrees bilaterally.  The veteran 
exhibited facial grimacing with range of motion testing.  
Although sensation was intact in the lower extremities, the 
examiner noted touch testing was sharper in the medial aspect 
of the left lower extremity than the lateral aspect.

The examiner concluded that the veteran's symptoms had 
increased in recent years, with severe lumbar disc disease.  
Although the lumbar spine surgery in the 1960s (review of the 
record shows the surgery was actually in 1971) had relieved 
the symptoms for several years, the veteran had had marked 
recurrences in recent years.

The last VA examination before 2000 was conducted in January 
1997.  Objective findings on that examination included muscle 
spasm, radicular pain down the left leg, and absent ankle 
jerk on the left.  Electromyography confirmed left lower 
extremity radiculopathy.  Findings also included spinal 
stenosis that caused severe limitations in function and 
severe pain. 

Looking at this medical evidence, it is clear that the 
veteran has at least moderate limitation of motion of the 
lumbar spine, with objective evidence of pain exhibited upon 
examination, and complaints of increased pain with physical 
activity, which seem reasonable in light of the "severe" 
nature of his disc disease.  

The objective clinical findings as to neurological impairment 
(findings appropriate to the site of a diseased disc), or 
motor, sensory or reflex deficits, is somewhat unclear.  The 
most recent examination was not as detailed from a 
neurological standpoint as the 1997 VA examination, and that 
examination showed clear evidence of radiculopathy, as well 
as abnormal findings such as absent ankle jerk on the left.  
The current examination suggested there was some impaired 
sensation on the left lower extremity.  Therefore, there is 
sufficient evidence that the veteran has neurological 
impairment of the left leg that is consistent with the site 
of his disc disease.  The Board notes he also has impairment 
of the right leg, to include weakness, as a result of 
nonservice-connected cerebrovascular accident, but that is 
not being considered.

Based on considerations of functional loss and pain on 
motion, the evidence shows that the veteran's lumbar spine 
disability is productive of disability warranting assignment 
of a 60 percent evaluation, and no higher.  In fact, 60 
percent is the highest schedular rating available for disc 
disease, so this is a full grant of the benefit sought on 
appeal.  It is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified; findings sufficiently 
characteristic to identify the disease and the disability 
therefrom are sufficient; and above all, a coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2002).  The 60 percent rating is 
also warranted in light of the neurological impairment shown 
on 1997 VA examination (absent ankle jerk and radiculopathy).  
Although that is not the most recent examination, that 
examination was more complete than the 2000 examination, and 
those findings are probative evidence.  The 1997 findings are 
not contradicted in any way by the 2000 examination report; 
rather, the 1997 findings seem to supplement the 2000 
examination.  Examining the medical history of his lumbar 
spine condition, there has clearly been worsening of his 
disability in terms of increased limitation of motion, 
neurological deficits, and the severity of his complaints.  
The veteran has reported increasing difficulty in his ability 
to stand and sit for prolonged periods.  His statements in 
this regard are credible in light of the objective medical 
findings of record and indicate that he experiences 
additional functional loss with use of the lumbar spine.

The Board notes that effective September 23, 2002, VA revised 
the criteria for diagnosing and evaluating intervertebral 
disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Veterans Appeals (Court) held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.

The veteran has not been provided notice of the amended 
regulation; however, it is not necessary to do so.  The old 
criteria are more favorable to the veteran's claim, in that a 
60 percent rating can be assigned under those criteria.  That 
is because any rating awarded under the amended criteria 
could only be granted from the date of the regulatory change.  
See VAOPGCPREC 3-2000 (2000).  Regardless, the new Diagnostic 
Code 5293 continues to provide a maximum schedular rating of 
60 percent, so no higher rating could be given to the veteran 
by considering the new criteria.  Therefore, the Board will 
not discuss the new criteria here.  

For the reasons discussed above, and resolving any reasonable 
doubt in the veteran's favor, the evidence supports a 
determination that the service-connected lumbar spine 
disorder more nearly approximates pronounced intervertebral 
disc syndrome with recurring attacks and little relief.  The 
September 2000 VA examination findings, standing alone, would 
not warrant a 60 percent rating.  However, those findings, in 
conjunction with the more detailed findings from 1997, do 
reflect a gradual increase in the severity of the veteran's 
back condition.  Therefore, the Board has resolved any 
reasonable doubt regarding the level of the veteran's 
disability in his favor by assigning the 60 percent 
disability rating for his back condition.

Consideration of other diagnostic codes potentially 
applicable to lumbar spine disorders are not applicable in 
this case since there is no evidence of vertebral fracture 
(Diagnostic Code 5285) or evidence of complete ankylosis, 
meaning immobility, of the lumbar spine (Diagnostic Code 
5286).  Those are the only diagnostic codes that provide a 
schedular rating higher than the 60 percent being assigned in 
this decision.

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The veteran was 
provided notice of the VCAA in March 2001, and clearly 
sufficient evidence and information is of record since the 
Board is able to grant, in full, the benefit he is seeking on 
appeal.  Therefore, there has been sufficient compliance with 
the VCAA.


ORDER

Entitlement to a 60 percent disability rating, and no higher, 
is granted for degenerative disc disease, L5-S1, 
postoperative, subject to the laws and regulations governing 
payment of monetary benefits.

	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

